COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00219-CV


GARDEN RIDGE, L.P.                                                   APPELLANT

                                          V.

DENISE COTTON                                                         APPELLEE

                                      ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered the parties’ “Joint Motion To Reinstate Appeal And

Render Judgment.” Because the parties have settled all matters in the appeal, it

is the court’s opinion that the motion should be granted. In accordance with the

parties’ agreement, we reverse the trial court’s judgment and render judgment

that appellee take nothing. See Tex. R. App. P. 42.1(a)(2)(A); 43.2(c).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 5, 2012




                           2